Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara Murphy Brown appeals from the district court’s orders affirming the bankruptcy court’s order dismissing her Chapter 13 bankruptcy petition and denying her motion for reconsideration. We have reviewed the record provided on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Gorman, No. 1:15-cv-01265-LMB-MSN, 2016 WL 3702974 (E.D. Va. July 7, 2016; July 28, 2016). We dispense with oral argument *243because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process,
AFFIRMED